 Case 20-50021       Doc 94    Filed 07/23/20     Entered 07/23/20 12:02:58          Page 1 of 5



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
____________________________________
IN RE:                               )
                                     )  CASE NO.    20-50021 (JAM)
ELIZABETH P. CONRAD,                 )
                                     )  CHAPTER     13
       DEBTOR.                       )
____________________________________)   RE: ECF NO. 64


                                         Appearances

Ms. Elizabeth P. Conrad                                     Pro se Debtor

Roberta Napolitano, Esq.                                    Chapter 13 Trustee
10 Columbus Boulevard
6th Floor
Hartford, CT 06106

Linda St. Pierre, Esq.                                      Attorney for U.S. Bank
McCalla Raymer Leibert Pierce, LLC
50 Weston St.
Hartford, CT 06120


     MEMORANDUM OF DECISION AND ORDER GRANTING MOTION TO DISMISS

Julie A. Manning, Chief United States Bankruptcy Judge

I.      INTRODUCTION

        On January 9, 2020, Elizabeth Conrad (the “Debtor”) filed the above-referenced Chapter

13 case. After receiving an extension of time to do so, the Debtor filed her Chapter 13 Plan on

February 25, 2020 (the “Chapter 13 Plan,” ECF No. 17). On March 27, 2020, the Debtor filed an

Amended Objection to creditor U.S. Bank National Association’s (“U.S. Bank”) Proof of Claim
    Case 20-50021     Doc 94     Filed 07/23/20       Entered 07/23/20 12:02:58       Page 2 of 5



2 (the “Objection to Claim,” ECF No. 48)1. On April 22, 2020, the Chapter 13 Trustee filed a

Motion to Dismiss the Debtor’s Chapter 13 Case (the “Motion to Dismiss,” ECF No. 64).

        The Court held a hearing on the confirmation of the Chapter 13 Plan, the Objection to

Claim, and the Motion to Dismiss on June 11, 2020. The Debtor, the Chapter 13 Trustee, and

counsel for U.S. Bank appeared at the hearing. During the hearing, counsel for U.S. Bank

supported the relief sought in the Motion to Dismiss. At the conclusion of the hearing, all three

matters were taken under advisement.

        After careful consideration of the Chapter 13 Plan, the Objection to Claim, the Motion to

Dismiss, the record in this case, and the arguments presented by the parties during the June 11th

hearing, under the specific facts and circumstances of this case and for the reasons that follow,

the Motion to Dismiss is granted. Because the Motion to Dismiss is granted, the Chapter 13 Plan

and the Objection to Claim are moot.

II.     DISCUSSION

        Section 1307 of the Bankruptcy Code, which governs dismissal of Chapter 13 cases,

provides, in part, as follows:

        (c) Except as provided in subsection (f) of this section, on request of a party in
        interest or the United States trustee and after notice and a hearing, the court may
        convert a case under this chapter to a case under chapter 7 of this title, or may
        dismiss a case under this chapter, whichever is in the best interests of creditors
        and the estate, for cause…

11 U.S.C. § 1307(c). “Section 1307(c) provides a non-exhaustive list of events that would be

considered ‘for cause.’” In re Ciarcia, 578 B.R. 495, 499 (Bankr. D. Conn. 2017). Cause under

section 1307(c) includes, but is not limited to, “unreasonable delay by the debtor that is



1
 U.S. Bank was granted relief from the automatic stay under 11 U.S.C. §§ 362(d)(1) and (d)(2),
and in rem relief under section 362(d)(4) on April 16, 2020. ECF Nos. 53, 54; In re Conrad, 614
B.R. 20 (Bankr. D. Conn. 2020).
                                                  2
 Case 20-50021        Doc 94      Filed 07/23/20       Entered 07/23/20 12:02:58         Page 3 of 5



prejudicial to creditors,” “failure to commence making timely payments under section 1326 of

this title,” and “denial of confirmation of a plan under section 1325 of this title.” 11 U.S.C. §

1307(c)(1), (4), and (5). See In re Merhi, 518 B.R. 705, 709 (Bankr. E.D.N.Y. 2014) (“Section

1307(c) provides that cause includes ‘unreasonable delay by the debtor that is prejudicial to

creditors’ and ‘denial of confirmation of a plan under section 1325 of this title.”); In re Ward,

423 B.R. 22, 34 (Bankr. E.D.N.Y. 2010) (finding dismissal under 1307(c) to be appropriate when

a debtor does not comply with obligations under the Bankruptcy Code, including failing to

appear at the section 341 meeting, failing to provide the Chapter 13 Trustee with required

documents, and failing to make preconfirmation plan payments pursuant to section 1326). The

facts and circumstances present here establish that cause exists to dismiss the Debtor’s Chapter

13 case under section 1307(c).

        In Chapter 13 cases, a debtor is required to commence making plan payments “not later

than 30 days after the date of the filing of the plan or the order for relief, whichever is earlier.”

11 U.S.C. § 1326(a). The Debtor filed this case on January 9, 2020. The Motion to Dismiss

asserts that the Debtor should have made a total of $3,750.00 in plan payments to the Chapter 13

Trustee and no payments have been made. The Debtor does not dispute this allegation. The

Debtor’s failure to make plan payments pursuant to section 1326 is cause for dismissal under

section 1307(c)(4). See In re Kearns, No. BR 20-10354-PRW, --- B.R. ---, 2020 WL 2311883,

at *7 (Bankr. W.D.N.Y. May 8, 2020).

        In addition, the Debtor has failed to comply with the duties of a debtor, including failing

to provide the Chapter 13 Trustee with documents pursuant to sections 521(a)(3) and (a)(4) to

allow her to determine whether the Chapter 13 Plan is feasible. The Debtor also failed to

complete the section 341 Meeting of Creditors. These undisputed facts establish additional cause



                                                   3
 Case 20-50021       Doc 94      Filed 07/23/20        Entered 07/23/20 12:02:58      Page 4 of 5



to dismiss the Debtor’s case. See In re Burgos, 476 B.R. 107, 113 (Bankr. S.D.N.Y. 2012)

(dismissing debtor’s Chapter 13 case when the debtor failed to provide tax returns to the trustee

and failed to appear at a meeting of creditors).

       Furthermore, the Debtor’s Chapter 13 Plan cannot be confirmed. The Chapter 13 Plan

does not address the proofs of claim filed in the Debtor’s case. Among other things, the Chapter

13 Plan does not provide for the cure of a mortgage arrearage owed to U.S. Bank in the amount

of $619,943.54 as asserted in Proof of Claim 2. The Chapter 13 Plan also is not feasible under

section 1325(a)(6), which provides that a plan can be confirmed if, among other things, “the

debtor will be able to make all payments under the plan.” In order for a debtor to establish that a

Chapter 13 Plan is feasible, a debtor’s plan “must have a reasonable likelihood of success, i.e.,

that it is likely that the debtor will have the necessary resources to make all payments as directed

by the plan.” Merhi, 518 B.R. at 710 (citing In re Fantasia, 211 B.R. 420, 423 (1st Cir. BAP

1997)). As noted by the Chapter 13 Trustee, in order to cure the mortgage arrearage to U.S.

Bank, the Debtor’s Chapter 13 Plan would require her to make monthly plan payments of at least

$10,000.00 over a period of 60 months. The Debtor’s Schedules I and J, however, demonstrate

that the Debtor’s monthly income is negative $649.00. The Debtor has not shown that she has

sufficient income to support her Chapter 13 Plan, which is grounds for dismissal under section

1307(c). See id. at 719 (dismissing chapter 13 case under 1307(c)(1) when the debtor was able

to pay less than half of the amount required to confirm a plan).

III.   CONCLUSION

       Accordingly, for the reasons set forth above, and under the specific facts and

circumstances of this case; it is hereby




                                                   4
 Case 20-50021        Doc 94      Filed 07/23/20       Entered 07/23/20 12:02:58   Page 5 of 5



        ORDERED: The Motion to Dismiss is GRANTED and the Debtor’s case is dismissed

pursuant to 11 U.S.C. § 1307(c); and it is further

        ORDERED: The Chapter 13 Plan and the Objection to Claim are moot due to the

dismissal of the case; and it is further

        ORDERED: At or before 4:00 p.m. on July 23, 2020, the Clerk’s Office shall serve this

Order upon the Debtor at the address listed on the Debtor’s petition.




              Dated at Bridgeport, Connecticut this 23rd day of July, 2020.




                                                   5
